Citation Nr: 1138777	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-39 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a right hand disability, to include the fingers.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1942 to January 1946 and in the United States Air Force (USAF) from January 1951 to June 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006 and March 2008 of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.

In September 2009, the Veteran testified before a Decision Review Officer (DRO), sitting in Montgomery, Alabama.  A transcript of that proceeding has been prepared and associated with the evidence of record.

The Board notes that additional evidence has been associated with the Veteran's claims file after the issuance of the June 2010 supplemental statement of the case.  However, the documents submitted do not pertain to the issues presently on appeal.  Thus, this matter need not be remanded for additional consideration by the RO.  See 38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the Veteran currently suffers from bilateral hearing loss as a result of noise exposure in active duty service.

2.  The preponderance of the evidence supports a finding that the Veteran currently suffers from bilateral tinnitus as a result of noise exposure in active duty service.

3.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a right hand disability, to include the fingers, as a result of a disease or injury in active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. § 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).

2.  Bilateral tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).

3.  A right hand injury, to include the fingers, was not incurred in or aggravated by active duty service, nor may it be presumed to be related thereto.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim of entitlement to service connection for a right hand disability decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, letters dated in February 2005, June 2005, and February 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  In a case such as this, where the Veteran's service treatment records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out; however, that the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the Veteran's claim.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In the present case, the RO issued the Veteran a letter in June 2005, notifying him that his service treatment records were most likely burned in the fire of 1973, at the National Personnel Records Center (NPRC).  See VA Notice Letter, June 8, 2005.  NPRC was able to provide a significant portion of the Veteran's service personnel records, and a copy of the Veteran's USAF discharge examination, dated in February 1961.  The VA notice letters provided to the Veteran, issued in February 2005, June 2005, and February 2006, all requested that the Veteran submit any copies of his service treatment records that he had in his possession.  The Veteran indicated, however, that he was not in possession of any duplicate copies of these records.  The Board concludes that the RO's actions constitute a "reasonably exhaustive search" of all available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

VA has also made numerous attempts to obtain all of the private medical records noted by the Veteran.  Private treatment records from M.W. Kunkel, M.D. and S. Cohen, M.D. have been associated with the Veteran's claims file.  VA requested private treatment records from J.W. Smith, M.D. in June 2005, but the request letter was returned to VA due to an incorrect address.  VA also requested copies of any available private treatment records from E.A. Metzler, M.D., in March 2006 and May 2006, but no reply was received.  The Veteran was notified that VA was unable to obtain the aforementioned records, but no reply was received.  The Board notes that the duty to assist is not always a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.


Here, the Veteran was not provided with a VA examination with respect to his right hand disability.  Although the Veteran has a current diagnosis of mild degenerative arthritis of the right hand second and third metacarpophalangeal (MCP) joints, there is no indication that he suffered from a right hand disability at the time of his discharge from the USAF in 1961.  See Standard Forms (SF) 88 &89, USAF Discharge Examination Reports, February 16, 1961.  Further, there is no indication that the current disability may be related to an in-service event.  In fact, during his DRO hearing, the Veteran stated that he had not sought any treatment for a right hand disability and did not believe that such was necessary.  See DRO Hearing Transcript, September 10, 2009.  Accordingly, the Board finds that a VA examination is not necessary for the adjudication of the Veteran's claim.  See McLendon, supra.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

The Veteran contends that he currently suffers from bilateral hearing loss, bilateral tinnitus, and a right hand disability, to include the fingers.  As the Veteran's claims for bilateral hearing loss and tinnitus evolve from a common etiology, these issues will be discussed collectively.  

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition to the above, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where a physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d) (2011).  Furthermore, sensorineural hearing loss and arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A.  Bilateral Hearing Loss & Bilateral Tinnitus

The Veteran contends that he was exposed to acoustic trauma during active duty service, during his service in World War II, while stationed in Okinawa, Japan.  Specifically, the Veteran claims that he was exposed to the noise of bombs dropping.  During his second period of service, in the USAF, the Veteran stated that he was again exposed to acoustic trauma from airplanes, in course of his duties as a clerk for a colonel, who traveled extensively.

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

Analysis

With respect to Shedden element (1), current diagnosis, the Board notes that during his April 2010 VA audiological examination, the Veteran's measured puretone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
65
70
75
LEFT
30
10
50
65
80

Thus, the Veteran has a current diagnosis of bilateral hearing loss, for VA purposes.  Furthermore, the Veteran was diagnosed with tinnitus.  Shedden element (1) has been satisfied.  See 38 C.F.R. § 3.385 (2011); see also Shedden, supra.

As noted above, the majority of the Veteran's service treatment records are considered to have been destroyed in the 1973 fire at the NPRC.  Review of the available service records reveals that the Veterans Military Occupational Specialty (MOS) was listed as a clerk.  Though the Veteran's MOS is not seemingly consistent with his complaints of acoustic trauma in service, the Board notes that he was stationed in Okinawa, Japan, during World War II.  Additionally, upon his discharge from the USAF in February 1961, the Veteran complained of ear trouble, to include running ears.  See SF 89, USAF Discharge Examination Report, February 16, 1961.  Furthermore, the Board finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noises during service and that he suffered from decreased hearing acuity and tinnitus since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra.  Therefore, the Board concedes that the Veteran was exposed to loud noise during service.  Thus, Shedden element (2), in-service disease or injury, has been satisfied.  See Shedden, supra.

With respect to crucial Shedden element (3), nexus, the medical evidence of record consists of the April 2010 VA audiological compensation and pension examination.

At the time of the April 2010 VA examination, the Veteran complained of constant bilateral hearing loss and bilateral tinnitus.  He noted that these conditions affected his daily activities in that he had to have conversations repeated, received complaints that the television was too loud, and had difficulty hearing over the telephone.  The Veteran noted that he was exposed to some loud noise after his discharge from military service, as he was employed in the construction industry.  Puretone threshold values were noted above.  The VA examiner diagnosed the Veteran with mild to severe sensorineural hearing loss and constant bilateral tinnitus.  The VA examiner stated that it was at least as likely as not that the Veteran's bilateral tinnitus was due to his hearing loss.  Further, the VA examiner opined that it was not likely that the Veteran's bilateral hearing loss and tinnitus were due to any loud noise exposure during his time in active duty service.  The VA examiner based this conclusion on the fact that the Veteran's February 1961 discharge examination indicated normal hearing acuity, bilaterally.  Accordingly, it was found that this did not support the Veteran's claims.  See VA Audiological Examination Report, April 24, 2010.

The Board notes the holding in Hensley v. Brown, 5 Vet. App. 155, 158 (1993), which established that when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Further, the Board notes that the portion of the Veteran's February 1961 discharge examination that addressed hearing acuity, was based on the whispered voice test.  This test has long been held to be an insufficient method of measuring hearing acuity.  Based on this inadequate hearing acuity testing, the holding in Hensley, and the fact that the VA examiner failed to address the Veteran's lay statements with respect to continuous hearing loss and tinnitus since his discharge from service, the Board does not find the April 2010 VA examiner's opinion to be probative.

Throughout the appeal period and during his September 2009 DRO hearing, the Veteran has consistently maintained that he experienced tinnitus and hearing loss since his time in active duty service.  The Board notes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the Board finds the Veteran's claims regarding his having problems with tinnitus and bilateral hearing loss since military service, to be competent and credible evidence of continuity of symptomatology because the presence of these disorders is not a determination "medical in nature" and they are therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Accordingly, the Board finds that Shedden element (3) has been satisfied.  See Shedden, supra.

Therefore, granting the Veteran the benefit of any reasonable doubt in this matter, the Board concludes that service connection for bilateral hearing loss and bilateral tinnitus are warranted because the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury, and a nexus between the in-service injury and the current disabilities.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011); Shedden, supra.

B.  Right Hand Disability

The Veteran contends that he currently suffers from a right hand disability, to include the fingers, as a result of his time in active duty service.  Specifically, the Veteran stated that he injured the fingers on his right hand while repairing a vehicle.

Analysis

With respect to Shedden element (1), current diagnosis, the Board notes that in February 2001, the Veteran was diagnosed with mild degenerative arthritis of the second and third MCP joints.  See Private Treatment Record, S. Cohen, M.D., February 23, 2001.  Thus, Shedden element (1) has been satisfied.  See Shedden, supra.
Review of the Veteran's February 1961 USAF discharge examinations was completely negative for any complaints of, treatment for, or diagnosis of a right hand disability.  Upon clinical evaluation, the Veteran's upper extremities were considered normal.  Further, the Veteran himself noted that that he was in good health and denied any problems associated with the upper extremities, bones or joints.  See SF 88 & 89, USAF Discharge Examination Reports, February 16, 1961.  Accordingly, element (2) under Shedden has not been satisfied.  See Shedden, supra.

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where a physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d) (2011).  Here, arthritis of the right hand second and third MCP joints was not manifest to a degree of 10 percent within one year after separation from active duty.  Accordingly, this condition may not be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran reported that he injured his right hand second and third fingers during service, while repairing a vehicle.  He further stated that he was treated for this injury and admitted to the hospital at the Brookley Fields Air Force base in Mobile, Alabama.  See Notice of Disagreement, November 20, 2006.  Unfortunately, as noted above, the Veteran's complete service treatment records are unavailable.  While the Veteran does have a current diagnosis of mild degenerative arthritis of the right hand second and third MCP joints, the only nexus connecting this condition to his time in military service consists of his own lay statements.

The Board acknowledges that the Veteran is certainly competent to give evidence about what he experiences; for example, he is competent to discuss his right hand finger pain.  See, e.g., Layno, supra.  Arthritis, however, is not a lay-observable condition that the Veteran is competent to diagnose.  See 38 C.F.R. § 3.303(a) (2011); Jandreau, supra; see also Buchanan, supra.  The Veteran does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  As such, the Board finds that he is not credible to opine as to the etiology of his current disability.  Further, the evidence of record does not contain a medical opinion that relates the Veteran's current disability to his time in active duty service.  Accordingly, the Veteran's lay statements in the present case are outweighed by the negative service and post-service treatment records cited above.  

Although the Veteran has established that he currently suffers from mild degenerative arthritis of the right hand second and third MCP joints, the evidence of record does not support a finding that this condition is the result of his time in military service.  The Veteran's claim fails on the basis of Shedden elements (2) and (3).  See Shedden, supra.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.

Entitlement to service connection for a right hand disability, to include the fingers, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


